l NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the Federal Circuit
LINCOLN NATIONAL LIFE INSURANCE
COMPANY,
Plain,tiff-Appellee,
V.
TRANSAMERICA LIFE INSURANCE CO_MPANY,
WESTERN RESERVE LIFE ASSURANCE CO. OF
OHIO, and TRANSAMERICA FINANCIAL LIFE
INSURANCE COMPANY,
Defendants-Appellcmts. _
2010-1257
Appea1 from the United States District Court for the
Northern District of lowe in 06-CV-011O, Judge Mark W.
Bennett.
ON MOTION
ORDER
Transamerica life Insurance Company et a1. (Trans-
america) submits a response pursuant to the court’s July
15, 2010 order and moves the court to continue the stay of
briefing in this appeal until either Lincoln Nationa1 Life

LlNCOLN NATL V. TRANSAMERICA LIFE 2
Insurance Company informs the court and Transamerica
that it does not intend to petition the United States
Supreme Court for certiorari or the Supreme Court rules
on Linco1n’s petition in Lincoln Nat’l Life Ins. Co. v.
Transamerico Life In,s. Co., 2009-1403, -1491 Trans-
america states that Lincoln consents
Transamerica states that the present appeal concerns
enforcement of a permanent injunction entered against
Transamerica, and that in Lincoln Nat'l Life Ins. Co. v.
Ti‘ansamerica Life Ins. Co., 2009-1403, -1491, the under-
lying injunction was vacated. On July 15, 2010 this court
stayed proceedings in this appeal pending issuance of the
mandate in Lincoln Nat’l Life Ins. Co. v. Tro:nsamerica
Life Ins. Co., 2009-1403, -1491. The mandate in that
appeal issued on SepteInber 24, 2010. Transamerica
states that the vacatur of the permanent injunction in
lincoln Nat'l Life Ins. Co. v. Transamerica'Life Ins. Co.,
2009-1403, -1491 moots this appeal but that it wishes to
preserve its right to prosecute this appeal in the event
that Lincoln files a certiorari petition. Under these
circumstances, the court agrees that a stay is warranted
According1y,
lT lS ORDERED THATZ
The motion is granted. Transamerica is directed to
file a status report every 60 days concerning whether a
certiorari petition has been filed and, if so, the status of
any petition. Linco1n may also file status reports within
that time.

3
LlNCOLN NATL V. TRANSAMERICA LIFE
NOV 1 8 2010
cc: D. Randall Brown, Esq.
Steven M. Bauer, Esq.
S
Date
FoR THE CoUR'r
/s/ J an I'lorbaly
J an Horbaly
Clerk
FILED
U.S. COURT 0F APPEAlS FOR
THE FEDERAL ClRCUIT
N(JV 1 8201U
JAN HORBAL¥ _.
CLERK